NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARLOS TORRES,                                  No.    17-15820

                Petitioner-Appellant,           D.C. Nos.
                                                4:16-cv-00406-JGZ
 v.                                             4:05-cr-00672-JGZ-JR-1

UNITED STATES OF AMERICA,
                                                MEMORANDUM*
                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Carlos Torres appeals from the district court’s judgment

denying his 28 U.S.C. § 2255 motion to vacate his conviction and sentence. We

have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Torres challenges his conviction and sentence under 18 U.S.C.

§ 924(c)(1)(A)(ii) for brandishing a firearm during a crime of violence. Torres’s

contention that Hobbs Act robbery, 18 U.S.C. § 1951, is not a crime of violence for

purposes of 18 U.S.C. § 924(c)(3)(A) is foreclosed. See United States v.

Dominguez, 954 F.3d 1251, 1260-61 (9th Cir. 2020) (reaffirming that Hobbs Act

robbery is a crime of violence under the elements clause of § 924(c)(3)). Torres

asserts that Dominguez was wrongly decided, but as a three-judge panel, we are

bound by the decision. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)

(en banc) (three-judge panel is bound by circuit precedent unless that precedent is

“clearly irreconcilable” with intervening higher authority). The district court

therefore properly denied Torres’s § 2255 motion. See Buckley v. Terhune, 441

F.3d 688, 694 (9th Cir. 2006) (en banc) (court “may affirm on any ground

supported by the record, even if it differs from the rationale used by the district

court”).

      AFFIRMED.




                                           2                                    17-15820